In re Bourg, Carl J.; Martin, Robert J. Jr.; Bergeron, Dorothy B.; Voisin, Mildred B.; Gallier, Evelina B:; Bourg Mariculture Inc.; —Defendant(s); applying for supervisory and/or remedial writs; Parish of Ter-rebonne, 32nd Judicial District Court, Div. “D”, No. 92601; to the Court of Appeal, First Circuit, No. 89-CW-1686.
Granted. This case is remanded to the district court to conclude hearing within thirty (30) days on whether temporary receivership should be dissolved and, if not, whether the security bond should be increased or a more qualified receiver be appointed, reserving the right of the parties to seek review in the court of appeal and thereafter in this court. The stay order issued in this proceeding is to remain in effect, the same being clarified to expressly permit Mildred B. Voisin, as President of the Harry Bourg Corporation, to take those actions which are necessary and proper to preserve and protect the property of the corporation.